IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,             : No. 107 MM 2016
                                          :
                   Respondent             :
                                          :
                                          :
            v.                            :
                                          :
                                          :
ALTON D. BROWN,                           :
                                          :
                   Petitioner             :


                                      ORDER



PER CURIAM

      AND NOW, this 30th day of September, 2016, the Application for Leave to File

Petition for Allowance of Appeal Nunc Pro Tunc is DENIED.